ON MOTION FOR REHEARING.
GRAVES, Judge.
Appellant complains because of our failure in the original opinion herein to consider his bills of exceptions because the same were not filed under a proper order of the court. He attempts to show by affidavit that such failure was not due to any fault upon his part, and that he has been wrongfully deprived of his right to have his case reviewed in this court.
We have examined the bills of exception and find two of them in question and answer form without any certificate of a necessity therefor by the trial judge. The third and only other bill is so vague and indefinite that to say the least no error is therein shown, and the motion is therefore overruled.